Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Comments
The drawings provided on 4/16/20 have been approved.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record is Huang (WO 2018184666) and Nazari et al. (20190102676). Huang provides for training a software agent. Huang also inherently obtains environment data (an observation from the environment) representing the state of the environment. He also provides for a target end state for the environment and provides for receiving an output by way of optimizing a policy by guiding an agent to select a specific action when a certain state is reached. However, he does not provide for generating a first data output by utilizing a first data, a second data and third data including a historical success rate of a particular behavior when the particular behavior was performed to complete the particular task in a historical environment that corresponds to the first environmental state. Huang therefore does not teach the features of:
     providing, as an input data to a machine learning model that has been trained to generate a second output data indicative of a particular behavior that can be used to complete the task in the environment based on processing, by the machine learning model, of the input data, the input data comprising the first data, the second data, and the first output data; 
     obtaining the second output data generated by the machine learning model; and 
     selecting a particular behavior for enactment to complete the particular task based on the second output data.
	Nazari provides for a reinforcement machine learning system. He provides for correlating some inputs to desired outputs and the trained model is used to analyze new data and provide a result.
However, Nazari also does not provide for generating a first data output by utilizing a first data, a second data and third data including a historical success rate of a particular behavior when the particular behavior was performed to complete the particular task in a historical environment that corresponds to the first environmental state. Therefore, Nazari does not teach the features of:
     providing, as an input data to a machine learning model that has been trained to generate a second output data indicative of a particular behavior that can be used to complete the task in the environment based on processing, by the machine learning model, of the input data, the input data comprising the first data, the second data, and the first output data; 
     obtaining the second output data generated by the machine learning model; and 
     selecting a particular behavior for enactment to complete the particular task based on the second output data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193